DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an acquisition module configured to acquire”, “a determination module configured to determine”, “a calculation module configured to calculate”, “a generation module configured to generate”, and “the determination module is configured to add” in claim 1;
“the determination module is configured to determine” in claims 2 and 6-7;
“the calculation module is configured to calculate” in claim 3; 
“the calculation module is configured to compute” in claim 8; and
“an acquisition module configured to acquire”, “a determination module configured to determine”, “a calculation module configured to calculate”, and “a generation module configured to generate” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vautin et al., US 2019/0104363 A1 (hereafter Vautin).
Regarding claim 12, Vautin discloses a multi-zone audio system with integrated cross-zone an zone-specific tuning (see Vautin, abstract).  
Herein, Vautin teaches an “electronic crosstalk reduction device for reducing crosstalk in an audio system, the audio system including a first pair of right and left loudspeakers for broadcasting acoustic signals to a user, a second pair of right and left loudspeakers, distinct from the first pair, for broadcasting acoustic signals to another user, and first and second distinct audio sources, the crosstalk reduction device being adapted to be connected to the output of each audio source and to the input of the first pair of loudspeakers, the crosstalk reduction device comprising” because cross-talk cancellation filter blocks (see Vautin, ¶ 0020 and 0022 and figure 1A, units 110a-b) are each connected to an audio source to provide acoustic isolation between the exemplary two zones (see Vautin, ¶ 0020-0022, and figure 1A, units 101a-b and 102), and each zone provides output through a pair of near-field speakers, such as headrest-mounted speakers (see Vautin, ¶ 0020 and figure 1A, units 140, 142, 148a-b, and 150a-b):
“an acquisition module configured to acquire first right and left audio signals from the first source, and second right and left audio signals from the second source” (see Vautin, ¶ 0020 and figure 1A, units 102 and 104);
“a determination module configured to determine two right, and respectively two left, crosstalk reduction filters, each adapted to reduce the crosstalk resulting from a respective loudspeaker of the second pair for the respective user's ear” where Vautin teaches an crosstalk reduction filters based on a measured isolation matrix comprising the transfer functions of sounds produced for one seat as measured in another seat, or zone, and further teaches using acoustic transfer functions from the loudspeaker of the second pair, such as the passenger’s headrest loudspeakers, to the driver’s ear (see Vautin, ¶ 0028-0029 and 0039-0044, figure 1A, units 110a-b, and figure 1C, units 110a, 126a-b, 190_L1, 190_L2, 190_R1, and 190_R2); 
“a calculation module configured to calculate a right, and respectively a left, corrective signal by applying the right, and respectively the left, crosstalk reduction filters only to the second audio signals” where filtered audio signals are generated by filtering a respective audio source signal with the corresponding crosstalk filter (see Vautin, ¶ 0038 and figure 1A, units 132 and 134); and
“a generation module configured to generate a right, and respectively a left, first corrected audio signal to be played through the right, and respectively the left, loudspeaker of the first pair while playing the second right and left audio signals through the right and left loudspeakers of the second pair, each first corrected audio signal being obtained from the respective first audio signal and the corresponding corrective signal” where the generated filtered audio signals are combined for reproduction with the respective headrest loudspeakers of the driver and the passenger (see Vautin, ¶ 0038 and 0041-0044, figure 1A, units 130, 132, 134, 136, 140, and 142, and figure 1C, units 110a, 130a-b, 132a-b, 140, and 142), and
“wherein each respective crosstalk reduction filter is obtained from first and second predefined transfer functions, each first transfer function representing an acoustic path between a loudspeaker of the first pair and a respective user's ear, and each second transfer function representing an acoustic path between a loudspeaker of the second pair and a respective user's ear” where the crosstalk reduction filters are obtained from acoustic paths from each set of loudspeakers comprising left and right speakers to the driver’s ears and acoustic paths from each set of loudspeakers comprising left and right speakers to the passenger’s ears (see Vautin, ¶ 0038-0044).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vautin, in view of Bharitkar, US 2020/0029155 A1.
Regarding claim 1, Vautin discloses a multi-zone audio system with integrated cross-zone an zone-specific tuning (see Vautin, abstract).  
Herein, Vautin teaches an “electronic crosstalk reduction device for reducing crosstalk in an audio system, the audio system including a first pair of right and left loudspeakers for broadcasting acoustic signals to a user, a second pair of right and left loudspeakers, distinct from the first pair, for broadcasting acoustic signals to another user, and first and second distinct audio sources, the crosstalk reduction device being adapted to be connected to the output of each audio source and to the input of the first pair of loudspeakers, the crosstalk reduction device comprising” because cross-talk cancellation filter blocks (see Vautin, ¶ 0020 and 0022 and figure 1A, units 110a-b) are each connected to an audio source to provide acoustic isolation between the exemplary two zones (see Vautin, ¶ 0020-0022, and figure 1A, units 101a-b and 102), and each zone provides output through a pair of near-field speakers, such as headrest-mounted speakers (see Vautin, ¶ 0020 and figure 1A, units 140, 142, 148a-b, and 150a-b):
“an acquisition module configured to acquire first right and left audio signals from the first source, and second right and left audio signals from the second source” (see Vautin, ¶ 0020 and figure 1A, units 102 and 104);
“a determination module configured to determine two right, and respectively two left, crosstalk reduction filters, each of which is adapted to reduce the crosstalk resulting from a respective loudspeaker of the second pair for the respective user's ear” where Vautin teaches an crosstalk reduction filters based on a measured isolation matrix comprising the transfer functions of sounds produced for one seat as measured in another seat, or zone, and further teaches using acoustic transfer functions from the loudspeaker of the second pair, such as the passenger’s headrest loudspeakers, to the driver’s ear (see Vautin, ¶ 0028-0029 and 0039-0044, figure 1A, units 110a-b, and figure 1C, units 110a, 126a-b, 190_L1, 190_L2, 190_R1, and 190_R2); 
“a calculation module configured to calculate a right, and respectively a left, corrective signal by applying the right, and respectively the left, crosstalk reduction filters to the second audio signals” where filtered audio signals are generated by filtering a respective audio source signal with the corresponding crosstalk filter (see Vautin, ¶ 0038 and figure 1A, units 132 and 134); and
“a generation module configured to generate a right, and respectively a left, first corrected audio signal to be played through the right, and respectively the left, loudspeaker of the first pair while playing the second right and left audio signals through the right and left loudspeakers of the second pair, each first corrected audio signal being obtained from the respective first audio signal and the corresponding corrective signal” where the generated filtered audio signals are combined for reproduction with the respective headrest loudspeakers of the driver and the passenger (see Vautin, ¶ 0038 and 0041-0044, figure 1A, units 130, 132, 134, 136, 140, and 142, and figure 1C, units 110a, 130a-b, 132a-b, 140, and 142).
Vautin teaches crosstalk reduction filters obtained from acoustic paths from each set of loudspeakers comprising left and right speakers to the driver’s ears and acoustic paths from each set of loudspeakers comprising left and right speakers to the passenger’s ears (see Vautin, ¶ 0038-0044).  However, Vautin does not appear to teach at least the feature “the inversion of at least a first transfer function, the determination module is configured to add a regularization term to the denominator of a fraction representing said inversion” 
Bharitkar discloses a crosstalk cancellation for speaker-based spatial rendering (see Bharitkar, abstract).  Herein, Bharitkar teaches similar transfer functions, such as the ipsilateral (left speaker to left ear or right speaker to right ear) and contralateral (left speaker to right ear or right speaker to left ear) transfer functions, wherein a crosstalk canceller is obtained from these transfer functions (see Bharitkar, ¶ 0033-0034 and 0046-0047, and figure 3).  Bharitkar teaches a regularization term to control the inversion of a matrix comprised of the transfer functions in order to control the audio quality (see Bharitkar, ¶ 0052).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Vautin with the teachings of Bharitkar for the purpose of obtaining an optimal cancellation performance with respect to the perceived audio quality (i.e. the timbre and/or clipping distortion) (see Vautin, ¶ 0032 and 0035, in view of Bharitkar, ¶ 0052).
Therefore, the combination makes obvious the features: “wherein each respective crosstalk reduction filter is obtained from first and second predefined transfer functions, each first transfer function representing an acoustic path between a loudspeaker of the first pair and a respective user's ear, and each second transfer function representing an acoustic path between a loudspeaker of the second pair and a respective user's ear” because the combination makes obvious these transfer functions (see Vautin, ¶ 0038-0044 and Bharitkar, ¶ 0033-0034 and 0046-0047, and figure 3),
“wherein each respective crosstalk reduction filter is obtained from at least one respective second transfer function and at least one respective inverse filter, each respective inverse filter being obtained by inverting at least one first transfer function” where the combination makes obvious the inversion of the transfer functions to reduce the audible crosstalk (see Bharitkar, ¶ 0046-0048 and 0052, and equations 2-4 and 10), and 
“wherein, for the inversion of at least a first transfer function, the determination module is configured to add a regularization term to the denominator of a fraction representing said inversion” because the combination makes obvious to use a regularization term to control the cancellation performance with respect to the perceived audio quality (i.e. the timbre and/or clipping distortion) (see Vautin, ¶ 0032 and 0035, in view of Bharitkar, ¶ 0052).
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “device according to claim 1, wherein the determination module is configured to determine each respective crosstalk reduction filter in the frequency domain” where the combination makes obvious to perform the inversion in the frequency domain (see Bharitkar, ¶ 0046-0047).
Regarding claim 4, see the preceding rejection with respect to claim 2 above.  The combination makes obvious the “device according to claim 2, wherein the regularization term is frequency dependent” because the combination makes obvious to control the inversion in an audible frequency band appropriate for the loudspeakers and application (see Vautin, ¶ 0023 and 0035, in view of Bharitkar, ¶ 0047 and 0051-0052).
Regarding claim 5, see the preceding rejection with respect to claim 4 above.  The combination makes obvious the “device according to claim 4, wherein the regularization term has a minimum constant value for a predetermined range of frequencies and a value tending toward infinity outside said range” because the combination teaches the isolation provided by cross-talk cancellation is more difficult at higher frequencies, the gain is constrained to reduce clipping, and the regularization term is used to constrain the gain, such that it is obvious that the regularization term has minimum value for a frequency range and is constrained to a threshold for values outside the frequency range (see Vautin, ¶ 0032 and 0035, in view of Bharitkar, ¶ 0052).
Regarding claim 9, see the preceding rejection with respect to claim 1 above.  The combination makes obvious an “audio system for seat headrests, the audio system comprising two distinct pairs of right and left loudspeakers, each pair being configured to be integrated into a respective seat headrest, two distinct audio sources and at least one electronic crosstalk reduction device, each electronic crosstalk reduction device being according to claim 1” (see Vautin, ¶ 0020 and 0038, and figure 1A, units 102, 140, 142, 148a-b, and 150a-b).
Regarding claim 10, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the device of claim 1, and for the same reasons makes obvious the features of the instant claim.  The combination makes obvious a “method of reducing crosstalk in an audio system, the audio system including a first pair of right and left loudspeakers for broadcasting acoustic signals to a user, a second pair of right and left loudspeakers, distinct from the first pair and for broadcasting acoustic signals to another user, and first and second distinct audio sources, the method being implemented by an electronic crosstalk reduction device adapted to be connected to the output of each audio source and to the input of the first pair of loudspeakers” because cross-talk cancellation filter blocks (see Vautin, ¶ 0020 and 0022 and figure 1A, units 110a-b) are each connected to an audio source to provide acoustic isolation between the exemplary two zones (see Vautin, ¶ 0020-0022, and figure 1A, units 101a-b and 102), and each zone provides output through a pair of near-field speakers, such as headrest-mounted speakers (see Vautin, ¶ 0020 and figure 1A, units 140, 142, 148a-b, and 150a-b), 
“the method comprising: acquiring first right and left audio signals from the first source, and second right and left audio signals from the second source” (see Vautin, ¶ 0020 and figure 1A, units 102 and 104); 
“determining two right, and respectively two left, crosstalk reduction filters, each adapted to reduce the crosstalk resulting from a respective loudspeaker of the second pair for the respective user's ear” where crosstalk reduction filters are based on a measured isolation matrix comprising the transfer functions of sounds produced for one seat as measured in another seat, or zone, and further teaches using acoustic transfer functions from the loudspeaker of the second pair, such as the passenger’s headrest loudspeakers, to the driver’s ear (see Vautin, ¶ 0028-0029 and 0039-0044, figure 1A, units 110a-b, and figure 1C, units 110a, 126a-b, 190_L1, 190_L2, 190_R1, and 190_R2); and 
“calculating a right, and respectively a left, corrected signal by applying the right, and respectively the left, crosstalk reduction filters to the second audio signals” where filtered audio signals are generated by filtering a respective audio source signal with the corresponding crosstalk filter (see Vautin, ¶ 0038 and figure 1A, units 132 and 134);  
“generating a right, and respectively a left, first corrected audio signal to be played through the right, and respectively the left, loudspeaker of the first pair while playing the second right and left audio signals through the right and left loudspeakers of the second pair, each first corrected audio signal being obtained from the respective first audio signal and the corresponding corrective signal” where the generated filtered audio signals are combined for reproduction with the respective headrest loudspeakers of the driver and the passenger (see Vautin, ¶ 0038 and 0041-0044, figure 1A, units 130, 132, 134, 136, 140, and 142, and figure 1C, units 110a, 130a-b, 132a-b, 140, and 142), and
“wherein each respective crosstalk reduction filter is obtained from first and second predefined transfer functions, each first transfer function representing an acoustic path between a loudspeaker of the first pair and a respective user's ear, and each second transfer function representing an acoustic path between a loudspeaker of the second pair and a respective user's ear” because the combination makes obvious these transfer functions (see Vautin, ¶ 0038-0044 and Bharitkar, ¶ 0033-0034 and 0046-0047, and figure 3),
“wherein each respective crosstalk reduction filter is obtained from at least one respective second transfer function and at least one respective inverse filter, each respective inverse filter being obtained by inverting at least one first transfer function” where the combination makes obvious the inversion of the transfer functions to reduce the audible crosstalk (see Bharitkar, ¶ 0046-0048 and 0052, and equations 2-4 and 10), and 
 “wherein said determination of crosstalk reduction filters includes, for the inversion of at least a first transfer function, adding a regularization term to the denominator of a fraction representing said inversion” because the combination makes obvious to use a regularization term to control the cancellation performance with respect to the perceived audio quality (i.e. the timbre and/or clipping distortion) (see Vautin, ¶ 0032 and 0035, in view of Bharitkar, ¶ 0052).
Regarding claim 11, see the preceding rejection with respect to claim 10 above.  The combination makes obvious a “non-transitory computer-readable medium comprising a computer program having software instructions that implement a method according to claim 10 when executed by a computer” (see Vautin, ¶ 0064 and Bharitkar, ¶ 0056 and figure 10).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vautin and Bharitkar as applied to claim 2 above, and further in view of well-known prior art.
Regarding claim 3, see the preceding rejection with respect to claim 2 above.  The combination makes obvious the device according to claim 2 where the filtering appears to be performed in the time-domain.  
The Office takes Official Notice that it is well-known at the time of the effective filing date by one of ordinary skill in the art (OOSITA)to substitute frequency-domain filtering for time-domain filtering.  OOSITA would be aware that convolution of an input signal with a filter in the time domain results in the same output as converting the same input signal to the frequency domain and multiplying the resulting input spectrum with the frequency spectrum of the same filter.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Vautin and Bharitkar by substituting the well-known frequency-domain filtering for time-domain filtering and expect similar results.  Therefore, the combination of Vautin, Bharitkar, and well-known prior art makes obvious the “device according to claim 2, wherein the calculation module is configured to calculate each corrective signal in the frequency domain” where one of ordinary skill would find it obvious to perform the filtering in the frequency domain and expect similar results.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gardner, US 6,243,476 B1, discloses a method for producing binaural audio for a moving listener (see abstract);
Abel, US 2004/0179693 A1, discloses a crosstalk canceler (see abstract and figures 6-9B); and
Choueiri et al., US 2013/0163766 A1, discloses spectrally uncolored optimal crosstalk cancellation for audio (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/              Primary Examiner, Art Unit 2653